DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, 11, 18, and its respective dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly the claim limitation “receiving vulnerability scanning results data from each respective one of a plurality
of diverse vulnerability scanners, each vulnerability scanner being arranged to scan a different type of computer resource asset in the computer network; storing the received vulnerability scanning results data from each one of the plurality of diverse vulnerability scanners as a collection of vulnerability scanning results data; parsing data from the collection of vulnerability scanning results data;
normalizing the parsed data; extracting common features from the normalized data; vectorizing the common features to determine feature vectors; applying a false positive predictor model to predict a false positive vulnerability in the collection of vulnerability scanning results data; separating vulnerability scanning results data that corresponds to one or more predicted false positives from a remainder of the collection of vulnerability scanning result data; and sending the remainder of the collection of vulnerability scanning results data to a second computer resource asset.”
As to the art of record, Tripp et al. reference discloses the concept of using a tool to perform the security analysis in a network. However, Tripp et al. does not teach with respect to the entire or combination claim limitation of “receiving vulnerability scanning results data from each respective one of a plurality

 normalizing the parsed data; extracting common features from the normalized data; vectorizing the common features to determine feature vectors; applying a false positive predictor model to predict a false positive vulnerability in the collection of vulnerability scanning results data; separating vulnerability scanning results data that corresponds to one or more predicted false positives from a remainder of the collection of vulnerability scanning result data; and sending the remainder of the collection of vulnerability scanning results data to a second computer resource asset.”
As to the art of record, Poole reference discloses the concept of using an intelligent system for security remediation for security related event. However, Poole does not teach with respect to the entire or combination claim limitation of “receiving vulnerability scanning results data from each respective one of a plurality of diverse vulnerability scanners, each vulnerability scanner being arranged to scan a different type of computer resource asset in the computer network; storing the received vulnerability scanning results data from each one of the plurality of diverse vulnerability scanners as a collection of vulnerability scanning results data; parsing data from the collection of vulnerability scanning results data; normalizing the parsed data; extracting common features from the normalized data; vectorizing the common features to determine feature vectors; applying a false positive predictor model to predict a false positive vulnerability in the collection of vulnerability scanning results data; separating vulnerability scanning results data that corresponds to one or more predicted false positives from a remainder of the collection of vulnerability scanning result data; and sending the remainder of the collection of vulnerability scanning results data to a second computer resource asset.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425